PER CURIAM: *
The judgment of the district court is affirmed for the reasons given by the *361judge’s order dated October 27, 2016. The defendants have given evidence to justify the damage done to the house and warrant their legal defense in exercise of qualified immunity. The plaintiff argues that as non-movant, he should be favored by material conflicts of the evidence. However, there is no disputed issue of fact in this case. The judgment is correct.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *361published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.